 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    KATHRYN MINER,

           Plaintiff,
                                                      Case No. 17-cv-734-bbc
      v.

    STATE OF WISCONSIN DEPARTMENT OF
    CORRECTIONS, JON LITSCHER,
    JIM SCHWOCHERT, MARK L. ELSGERBER,
    SCOTT ECKSTEIN, STEVE SCHUELER,
    JOHN KIND AND CATHY JESS,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor

defendants dismissing this case with prejudice.




           /s/                                               2/14/2019
           Peter Oppeneer, Clerk of Court                    Date




 
